ORIGIN).                               11/29/2022



                                                                        Case Number: DA 22-0641




GAQ2A Cam
700 Cod IS aat.__
Sr Lc
               5S1                 -2.7-0/p4 /




        IN MiLLEREACOURIMAThaS'


 GILBERT CAA?A)                                       F            0                              -
       Ave                                             NOV 14 2522
                                                                     no/000
                                                              Gl"
                                                       SowellSupierre     Cour
                                                   -cloTik    of hi
                                                                  r e, 'Toon-
                                                        State




        (:); PIONTANA,                     AarTan
                \\ea.,                      couAsEL

                                                 ST _CAPS
Reespc.t,Sat thir 4tQa            retuciad_Suara
rAgyec r_clrs_As)fa      A
1r\ Cocalse, ho. DC,Lho, 01- 053Lri sn           Ockn i\naiSopellcar,*
hers‘ailkezi., ;as         Surecerna Cca _o_nalear_42t4 a022,-cor

\\\02- CoVaua      teraFoisAtentaCt
___1>AppgAca- \ s u.nable \te_carcla couThi4

      ae)i AppaA\arer lfteLs yQ   y ..410.• =Pa 40               LGIO
                                          •




          AppeMarc\•              traz                    onicksain. 0.)


         t        ar salcrinr, so 4-Aceregovo sorniaMma. u3i11 nag, cv

         ITC\si      tz,       ler.a, spa,\V        ca, won4, or kin        4wy‘a,s,

      (L2s:" 412,46c ;0 c,wdaTh.-Y courks6 For on \nlykdr. _
 DeArvitin,       \'1.02dCOux4 Sl%oua          considar   41.Q. Clier4Q.•



      cvccurnAtnce..6               41WeS..a.Se..
               kocAn       wow Lows_ tsc\Q,      Appel iarci- k4Orn,     Aar _inz


ir\. bat_                              _aLcci_offeelsa_Thensi-Cove,IC 44\12.re

 \S ary us,      FoSSi\D\e,       ccenArAWIlatirtAacstracid                 IVO


Yri4J 0.45 *Cv2. Ap90-\\Cirt\C" ) 14/4 07     for , rny SiCQJ     App2.01


         As
-)-Vtex\) so      know oc \runt             \::) ea OrAs Oc- W1Cli Ve7


               14.4nmy s \car- \• ert2, \S ‘clOnCLS               \Dant   as_5944

     rour &Fend Cour*.

a    l ma,     0,1S      any CYC    A0v4a0,5 .2422J.